[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The following will serve as a memorandum of decision:
"THE COURT: I'm going to try to put this to rest right now, without. . . .more often than not, we take the papers in these cases. . . .I'm going to rule right now — right from the bench.
"The Court, in this case having studied the record in the case, having heard the arguments of counsel, concludes that the Zoning Board of Appeals was within its rights. That it found that any hardship imposed, is a self-imposed hardship. I would further state that if there is a hardship, it's not the type of hardship that is legally recognizable for the granting of a variance. Mr. Tulisano can still make use of the property. Probably can't make the same use of the property, that he could of, if he had an enclosed porch, but, so also, with any other people. . .uh. . . .you're limited to what you have. You can use it, rent it, occupy it.
"Accordingly, the Court is going to deny the appeal."
TAMBORRA, J.